ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 16 February 2022 has been considered.
Applicant’s amendment has not been entered because the amendment would require further consideration and/or search because the photoinitiator is required to be in the first thermoplastic polymer layer, whereas before the claims were amended, the photoinitiator could be in any layer.
Further, the claim amendment raises new issues under 35 U.S.C. 112(a) which would require further consideration. Specifically, while there is support in the original claims to recite the multilayer film comprises a photoinitiator, and while there is support in [0021] of the specification as originally filed to recite the first layer comprising the interpenetrating network comprises an ultraviolet photoinitiator, there is no support to broadly recite the first layer comprises a photoinitiator (which encompasses non-ultraviolet photoinitiators).
Additionally, even if Applicant’s amendment were entered, the amendment would not overcome the rejections of record for the following reasons.
Applicant’s arguments filed 16 February 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Joseph in view of Swiderski, Applicant argues: (1) the interpenetrating network (IPN) of Joseph is formed in a different way (i.e., in-situ polymerization of precursors in the presence of acrylate that is polymerized to a B-stage to form a thermoplastic solid and then crosslinked) than the IPN presently claimed (i.e., combining formed thermoplastic polymer with the crosslinked components and the photoinitiator and then UV curing) and that there is 
In response to Applicant’s first argument, claim 1 only broadly requires an IPN comprising a thermoplastic polymer, crosslinked components, and a photoinitiator. There is no requirement regarding how the IPN is made or any properties that must be met. Although the IPN of Joseph may be made in a different way than the IPN claimed, this is not excluded by the present claims. Joseph discloses a bead bonding or binder layer comprising a semi-IPN, i.e. an IPN layer, made from polyurethane and acrylate components including tri(meth)acrylates (Col. 2, lines 60-62; Col. 3, lines 18-25, 55, 57-58; Col. 4, lines 15-19; Col. 7, lines 28-29; Col. 8, lines 11-15). The isocyanates used to make the polyurethane include H12MDI (Col. 4, line 64) and the polyols used to make the polyurethane include caprolactone polyols (Col. 5, line 21), polycarbonate polyols (Col. 5, lines 28-29), polyurethane polyols (Col. 5, line 31), polyether polyols (Col. 5, line 33), and polyester polyols (Col. 5, line 38); thus the polyurethane is thermoplastic since it is made from identical components as that of the present invention (see instant specification, [0018-0019]). The acrylate components correspond to the crosslinked components presently claimed. Thus, the semi-IPN corresponds to the first thermoplastic polymer and crosslinked components. While Joseph does not disclose wherein the IPN comprises a photoinitiator, this is taught by the secondary reference Swiderski. Further, it is not the examiner’s position that the IPN of Joseph inherently 
In response to Applicant’s second argument, one reason disclosed by Swiderski for not using urethane prepolymers is the use of solvent. However, Joseph discloses that this shortcoming has already been addressed by not using a solvent (Col. 2, lines 24-27). Further, it is agreed that Swiderski teaches that using photoinitiators instead of heat results in an environmentally friendly way to produce urethane acrylates. While Applicant argues that adding the photoinitiator of Swiderski to Joseph would not result in an IPN as claimed, Applicant has provided no evidence to support this position. While Scheme 4 of Swiderski discloses using a photoinitiator in combination with an oligomer and not a prepolymer, the reference does not teach away from using the photoinitiator with a prepolymer.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Joseph and Swiderski references must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Regarding the 35 U.S.C. 103 rejections over Barrera in view of Ellison and Swiderski, Applicant argues: (1) the IPN of Barrera is formed in a different way (i.e., simultaneous thermal cure of a mixture of acrylate monomers and urethane precursors) 
In response to Applicant’s first argument, claim 1 only broadly requires an IPN comprising a thermoplastic polymer, crosslinked components, and a photoinitiator. There is no requirement regarding how the IPN is made or any properties that must be met. Although the IPN of Barrera may be made in a different way than the IPN claimed, this is not excluded by the present claimed. Barrera discloses an interpenetrating polymer network connected by a tie layer to an adhesive layer (Col. 4, lines 53-57). Barrera further discloses the interpenetrating polymer network is made from urethane-acrylate (Col. 3, lines 44-45) such as those made from urethane and acrylate polymers (Col. 8, lines 8-10); the acrylate polymer corresponds to the crosslinked components presently claimed. The polyurethane is made from polyisocyanates such as H12MDI (Col. 9, line 60-Col. 10, line 1) and are reacted with molecules containing one or more hydroxyl groups, i.e. polyols, such as polyesters, polyethers, and polycarbonate having at least two hydroxyl groups (Col. 10, lines 39-49) with polyols such as caprolactone polyols; polycarbonate polyols; poly(tetramethylene ether)glycols, i.e. polyether polyols; and polyester polyols (Col. 11, lines 34-52); thus, the polyurethane is a thermoplastic 
In response to Applicant’s second argument, one reason disclosed by Swiderski for not using urethane prepolymers is the use of solvent. However, Barrera discloses the coating is applied under solvent-free conditions (Col. 4, lines 27-35). Further, it is agreed that Swiderski teaches that using photoinitiators instead of heat results in an environmentally friendly way to produce urethane acrylates. While Applicant argues that adding the photoinitiator of Swiderski to Barrera would not result in an IPN as claimed, Applicant has provided no evidence to support this position. While Scheme 4 of Swiderski discloses using a photoinitiator in combination with an oligomer and not a prepolymer, the reference does not teach away from using the photoinitiator with a prepolymer.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Joseph and Swiderski references must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787